DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Status of Claims
The following claims is/are pending in this office action: 1-24
The following claim(s) is/are amended: 1, 5, 7, 9, 11, 13, 15, 18, 20, 22, 
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-24

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, 11, 15, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sembiring (“Dynamic resource allocation for cloud-based media processing.”).

Regarding claim 1, Sembiring teaches A computer program product to determine whether to process in a system a host request from a host system comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising (Section 4.1: “The platform is running on top of OpenStack cloud software” & Section 4.2.2 Last Para: “However compared to SRA, the average stream rate is still slightly better because in DRA when a VM is overloaded or close to fully utilized, the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization.” Section 5 Last Para: “The solution solves optimization problem with constraint on utilization of physical host rather than at VM level. It handles variability of resource usage over time by leaving large enough space at host machine as the constraint.”)
providing a machine learning module that receives, as input, information on a host request from the host system and further information at least one of running tasks, mail queue messages related to host request processing and I/O request processing (Page 51 Para 1: “To evaluate machine learning prediction models, we generated dataset using various combinations of input and output setting. Table 1 shows composition of the dataset including the statistic of CPU utilization for different tasks.” These inputs could include running tasks as mentioned in page 49 section 1: “Also, the CPU utilization of a running media task might show certain fluctuations but in general is rather stable over runtime”. The tasks may be put in the queue as Sembiring mentions about putting tasks on page 54 para 1 on queue as: “Nan and others [11] proposed scheduling of media tasks using queuing models enabling execution of tasks based on priority with minimal mean response time or minimal cost as the goal. In our case, media execution cannot be delayed by putting it on queue as it has more strict timing constraint…” Input request for processing is also mentioned by Sembiring in page 54 last para as: “The system currently receives requests for launching tasks and deploys them on suitable VMs”) and produces, based on the input, output for the host request indicating whether to process the host request (Section 4.2.2 Last Para: “…the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization” The systems decides whether to process additional tasks (or inputs) against some criteria.)
wherein the host request is a member of a set of requests consisting of a read/write operation, query, a reserve command, and recovery operation (Section 2.1 Last Para: “Video and audio processing for de-multiplexing, transcoding and multiplexing Audio/Video content are some of the common operations.” Per claim limitation, a host request is a member of a set of request. This is interpreted as host request can have one or more members of the set consisting of a read/write operation, query, a reserve command, and recovery operation. Sembiring in the above para includes de-multiplexing operation which is equivalent to a recovery operation because de-multiplex is a process of reconverting a signal back to its original separate state)
wherein the output indicates a degree to which processing of the host request will have a negative impact on the system performance (Section 6 Para 2: “As well as over-utilizing CPU, also network congestion in inter-tasks communication might have negative impact on user experience. For large deployments it is vital to monitor and control network utilization since adding more machines to the deployment means adding CPUs, but usually does not increase overall network capacity.” “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (zmax j) with 90% confidence level.”)
determining output produced from the machine learning module based on the input information for a received host request (Section 3.3.1 Para 2: “To evaluate machine learning prediction models, we generated dataset using various combinations of input and output setting. Table 1 shows composition of the dataset including the statistic of CPU utilization for different tasks. Table 2 shows comparison of Support Vector Regression (SVR) and K Nearest Neighbour (KNN) in prediction of μ(t) and σ(t)…” Table 2 gives output from ML against the input tasks or requests ran on CPU.)
assign a task to process the received host request in response to the output less than a threshold negative impact (Section 4.2.2: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (zmax j) with 90% confidence level.”)
determining an expected output based on a measured system resource usage and an optimum system resource usage (Page 51 Section 3.3.2 Para 1: “Thus, assuming VM                          
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    already run r processes in parallel, the probability that                         
                            
                                
                                    z
                                
                                
                                    j
                                
                            
                        
                     (the actual resource utilization in                         
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    ) greater than                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    (the maximum utilization allowed) after adding task                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                     can be calculated…” The probability of actual or measured resource usage greater than maximum resource usage, will tell how many of the tasks could be allocated to a given machine, which will give an expected output.)
retraining the machine learning module with the input information, the output produced from the machine learning module, and the expected output (Section 3.3.1 Para 1: “Finally, the model needs to be updated as new training data instances become available.” Page 52 para 1: “As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” As and when new tasks is finished running, ML model training set is updated with new data. This will include input (task) and output (cpu utilization after adding this task) and expected output as calculated in previous limitation.)
providing the retrained machine learning module to determine whether to process a received host request (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Section 4.2.2: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    ) with 90% confidence level.” ML model is retrained periodically after new tasks are run. Prediction output of ML will be used to make a determination if a task should be deployed to a machine.).

Regarding claim 2, Sembiring and Siddiqui teach the method of claim 1.
(Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Periodically (at fixed/regular interval) resource utilization of each task is fed into the model for tuning/retraining. After this retraining, when model is run it will give output for each host request or task which can be used to find expected output as discussed in claim 1.).

Regarding claim 3, Sembiring and Siddiqui teach the method of claim 1.
Sembiring also teaches wherein the determining the expected output and the retraining the machine learning module are performed for each received host request (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Resource utilization, training ML, and ML output is done for each task.).

Regarding claim 7, Sembiring and Siddiqui teach the method of claim 1.
(Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Page 53 Para 1: “DRA was configured with q = 0.1 and 90% as the maximum CPU utilization allowed in each VM.” Section 4.2.2 Last Para: “…when a VM is overloaded or close to fully utilized, the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization.” Maximum resource/utilization, estimated utilization and ML output is done for each task in each VM.)
wherein the operations further comprise: determining a second expected output based on a second measured system resource usage (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” ML output for each task running in VM that measures resource utilization for each task.)
wherein the retraining the machine learning module with the input information comprises retraining the machine learning module with the input information and the first and the second expected outputs (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Resource utilization of VM for each input or task is used in machine learning model and the model will produce output for each task (including first and second.).

Regarding claims 11 and 15, they are substantially similar to claims 1 and 7 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 18 and 22, they are substantially similar to claim 1 and 7 respectively, and are rejected in the same manner, the same art and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sembiring (“Dynamic resource allocation for cloud-based media processing”) in view of  Khair et al. (“Forecasting error calculation with absolute deviation and mean absolute percentage error”, hereinafter “Khair”).

Regarding claim 4, Sembiring teaches the method of claim 4.
Sembiring also teaches wherein the determining the expected output comprises: determining whether the measured system resource usage is greater than the optimum system resource usage (Section 3.3.2 Para 1: “In order to avoid degradation of QoS, it will be useful if one can confidently estimate that resource utilization of VM will not exceed a certain threshold, after assigning an additional task to it.” Section 3.3.2 Para 1: “Thus, assuming VM                          
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    already run r processes in parallel, the probability that                         
                            
                                
                                    z
                                
                                
                                    j
                                
                            
                        
                     (the actual resource utilization in                         
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    ) greater than                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    (the maximum utilization allowed) after adding task                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                     can be calculated…” The probability of actual or measured resource usage greater than maximum resource usage, will tell how many of the tasks could be allocated to a given machine, which will give an expected output.).
Sembiring does not explicitly teach calculating the expected output as (a current system resource usage minus the optimum system resource usage) divided by (the optimum system resource usage) plus a constant in response to determining that the measured system resource usage is greater than the optimum system resource usage; calculating the expected output as (the optimum system resource usage minus the current system resource usage minus) divided by (the optimum system resource usage) multiplied by the constant in response to determining that the measured system resource usage is less than the optimum system resource usage.
Khair, however, teaches calculating the expected output as (a current system resource usage minus the optimum system resource usage) divided by (the optimum system resource usage) plus a constant in response to determining that the measured system resource usage is (Page 3: Khair explained how % error can be calculated. This is basic % error formula. In this formula in place of actual we can use current system resource and in place of predicted we can use optimum system resource. This will show how much is the current system resources compared with optimum system resource. A constant can then be added to this formula to ensure expected output is above this constant value.)
calculating the expected output as (the optimum system resource usage minus the current system resource usage) divided by (the optimum system resource usage) multiplied by the constant in response to determining that the measured system resource usage is less than the optimum system resource usage (Page 3: Khair explained how % error can be calculated. This is basic % error formula. In this formula in place of actual we can use current system resource and in place of predicted we can use optimum system resource. This will show how much is the current system resources compared with optimum system resource. If multiplied by a constant will ensure expected output will not be higher than this constant value. If % error is 0, or if actual system resource equals optimum system resource, the expected output will be equal to this constant value.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the resource allocation method of Sembiring with the comparison to optimum value method of Khair so that prediction error of the ML model can be reduced by retraining (Sembiring, Section 3.3.1 and Section 4.1 Para 1).

Regarding claim 12, it is substantially similar to claims 4 and is rejected in the same manner, the same art and reasoning applying.
Regarding claim 19, it is substantially similar to claims 4 and is rejected in the same manner, the same art and reasoning applying.


Claims 8-10, 16-17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring (“Dynamic resource allocation for cloud-based media processing”) in view of Siddiqui et al. (US 10555145B1; hereinafter “Siddiqui”) – from IDS.

Regarding claim 8, Sembiring teaches the method of claim 1.
Sembiring does not teach wherein the first expected output, the first measured system resource usage, and the first optimum system resource usage are for a first system resource usage comprising a mail queue length of a mail queue of messages from connected host systems for host requests.
Siddiqui, however, teaches wherein the first expected output, the first measured system resource usage, and the first optimum system resource usage are for a first system resource usage comprising a mail queue length of a mail queue of messages from connected host systems for host requests (Col 3 lines 7-24: “A non-exclusive list of examples of types of hardware resources that may be managed… temporary data storage capabilities ( e.g., on volatile memory, such as RAM); message queuing and/or passing capabilities; other types of communication capabilities…” Col 5 lines 59-67: “Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, which provide a specific amount of program execution capacity, such as may be measured, for example…” Col 26 lines 44-51 “…to determine current actual program execution capacity or other resource usage capacity of a computing node group and/or to determine current performance characteristics corresponding to some or all computing nodes of a computing node group.” Hardware resource utilization (or output) for each node are managed and measured for message queuing and other execution tasks. Current utilization is compared with actual capacity which can be used to find expected output.)
and wherein the second expected output, the second measured system resource usage, and the second optimum system resource usage are for a second resource usage comprising a processor usage (Col 5 lines 59-67: “Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, which provide a specific amount of program execution capacity, such as may be measured, for example…” Col 26 lines 44-51 “…to determine current actual program execution capacity or other resource usage capacity of a computing node group and/or to determine current performance characteristics corresponding to some or all computing nodes of a computing node group.” Hardware resource utilization/usage (or output) for each node are managed and measured for execution tasks. Current utilization is compared with actual capacity which can be used to find expected output.).
Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine the resource allocation method of Sembiring with the (Siddiqui, Col. 14).

Regarding claim 9, Sembiring teaches the method of claim 1.
Sembiring also teaches wherein the input information related to the running tasks comprises at least one of a number of short duration tasks running, a number of long duration tasks running, and current processor resource usage, and a number of available tasks (Page 52 Para 1: “For running a media task, Task Manager will deploy and run the appropriate script. In each VM, there is a background process that monitors and measures resource utilization of each running task.” Page 50: Fig. 1 shows current usage of CPU.)
wherein the input information related to I/O request processing comprises at least one of a number of disconnected I/O operations in which the host system disconnects from a channel on which I/O requests are sent, a number of host re-driven I/O operations after disconnecting from the channel, and a number of I/O operations on the channel (Section 1 Para 1: “In this paper, we focus on the resource allocation issue in a cloud-based media processing platform, including how to estimate the resource requirement for a given task and how to assign a media task to a proper virtual machine.” Page 54 Para 1: “Nan and others [11] proposed scheduling of media tasks using queuing models enabling execution of tasks based on priority with minimal mean response time or minimal cost as the goal.” Page 52 Para 3: “In MediaPaaS, media tasks can be logically connected forming a media pipeline to finish a certain media processing. Several pipelines can run in parallel each producing output for a client as shown in figure 3.” Media tasks (or input) can be processed based on priority and resource assignment is estimated (an output).)
wherein the input information related to the host request comprises at least one of a type of the host request and a priority of the host request (Conclusions Last Para: “The system currently receives requests for launching tasks and deploys them on suitable VMs” Input/output request for launching tasks are executed and deployed)
Sembiring does not explicitly teach wherein the input information related to mail queue messages comprises a number of queued mail messages.
Siddiqui, however, teaches wherein the input information related to mail queue messages comprises a number of queued mail messages (Col. 7 and 8: “…such as a current computing load as indicated by, for example, an amount of work that is queued for or otherwise known or expected to be performed by the one or more programs. A non-exclusive list of examples of other types of computing-related resources… temporary data storage capabilities (e.g., on volatile memory, such as RAM); message queuing and/or passing capabilities…” Message queueing is also para of the data that will be processed by computer resources.).
Same motivation to combine the teaching of Sembiring and Siddiqui as claim 8.

Regarding claim 10, Sembiring teaches the method of claim 1.
Sembiring also teaches wherein the retraining the machine learning module (Page 52 Para 1: “This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.”) comprises: determining a difference of the output produced by the machine learning module and the expected output (Table 2 shows prediction output of ML models. Section 3.3.1 Last Para: “R2 measures how well a prediction model fits the observed data, RAE is relative absolute error and MAE is mean absolute error.” Prediction error of model is compared with actual or observed output.)
and retraining the machine learning module with the input information and the difference to adjust nodes of the machine learning module that process the input information (Page 52 Para 1: “This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Section 3.3.1 Last Para: “                        
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     measures how well a prediction model fits the observed data, RAE is relative absolute error and MAE is mean absolute error.” Section 3.3.2 Last Para: “Periodically DRA also compares actual resource utilization at each VM with the estimation, if there is high discrepancy it adjusts the value of                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    _
                                    j
                                
                            
                        
                     accordingly.” Machine Learning is updated periodically with the new data. Results of ML will be compared with the observed output which can be used to update ML as a basic back propagation technique.).

Regarding claims 16 and 17, they are substantially similar to claims 8 and 10 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 23 and 24, they are substantially similar to claim 8 and 10 respectively, and are rejected in the same manner, the same art and reasoning applying.
Claims 5-6, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring (“Dynamic resource allocation for cloud-based media processing”) in view of  Khair et al. (“Forecasting error calculation with absolute deviation and mean absolute percentage error”, hereinafter “Khair”) further in view of Siddiqui et al. (US 10555145B1; hereinafter “Siddiqui”) – from IDS

Regarding claim 5, Sembiring and Khair teach the method of claim 4.
Sembiring also teaches wherein the constant comprises a threshold (Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                
                    
                        
                            Z
                        
                        
                            m
                            a
                            x
                            _
                            j
                        
                    
                
            ) with 90% confidence level.” A constant used in claim 4 can be a threshold value used in Sembiring.)
Neither Sembiring nor Khair explicitly teach wherein a task is assigned to process a host request in response to output from the machine learning module below the threshold.
Siddiqui, however, teaches wherein a task is assigned to process a host request in response to output from the machine learning module below the threshold (Page 52 Para 2: “We build machine learning model based on detail configuration of media task such as stream resolution, bitrate, type of encoder and so on…” Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                
                    
                        
                            Z
                        
                        
                            m
                            a
                            x
                            _
                            j
                        
                    
                
            ) with 90% confidence level.”)
Same motivation to combine the teaching of Sembiring, Siddiqui, and Khair as in claim 4.

Regarding claim 6, Sembiring, Siddiqui, and Khair teach the method of claim 5.
Sembiring teaches wherein the threshold comprises a first threshold (Section 4.2.2 Para 1: Tasks can be assigned to VM, it is below the threshold value of its resource utilization.)
 wherein busy is returned to the host system for the host request in response to determining that the output is above a second threshold (Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                
                    
                        
                            Z
                        
                        
                            m
                            a
                            x
                            _
                            j
                        
                    
                
            )) with 90% confidence level.” Similarly, a second threshold can be added which ensures task above this value cannot be deployed to this machine.).
Sembiring does not explicitly teach and wherein a throttle message is returned to the host request to cause the host system to reduce a rate at which the host system sends requests to process in response to determining that the output is between the first threshold and the second threshold.
Siddiqui, however, teaches and wherein a throttle message is returned to the host request to cause the host system to reduce a rate at which the host system sends requests to process in response to determining that the output is between the first threshold and the second threshold (Col. 16 Lines 19-31“…throttling of incoming requests in similar future situations, such as if a particular capacity utilization metric has a measured value that reaches a defined threshold, including if a metric corresponding to the incoming requests (e.g., a rate of incoming requests, a rate of change of incoming requests, a cumulative quantity of incoming requests, etc.) reaches a determined value.” Incoming messages will be throttled if it causes capacity utilization reaches a defined threshold. In this limitation, throttling can be applied to reduce incoming requests to CPU if its capacity utilization reaches a certain level (Two points or threshold can be set to identify this region).).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the resource allocation method of Sembiring as modified by Siddiqui and Khair with further modification by Siddiqui to manage the capacity of cpu by throttling incoming requests if capacity utilization reaches certain level or in a certain region (Siddiqui, Col. 16 lines 14-34).

Regarding claims 13 and 14, they are substantially similar to claims 5 and 6, and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 20 and 21, they are substantially similar to claims 5 and 6 and are rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s arguments filed on 12/30/2020 with respect to the 35 U.S.C. 103 rejections have been fully considered. Applicant’s arguments are listed below.

Applicant’s Arguments 1: This discussion of using machine learning models to predict task resource utilization…perform one of a read/write operation, query, a reserve command, and recovery operation.
Examiner’s Response to Argument 1: Examiner cited the following para in 103 rejection in the context of recovery operation. Section 2.1 Last Para: “Video and audio processing for de-multiplexing, transcoding and multiplexing Audio/Video content are some of the common operations.” Per claim limitation, a host request is a member of a set of request. This is interpreted as host request can have one or more members of the set consisting of a read/write operation, query, a reserve command, and recovery operation. Sembiring in the above para includes de-multiplexing operation which is equivalent to a recovery operation because de-multiplex is a process of reconverting a signal back to its original separate state.
Further in Sembiring, system decides whether to process additional tasks (or inputs) against some criteria as Section 4.2.2 Last Para states:  “…the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization.”

Applicant’s Argument 2: The Examiner has not cited art teaching the added limitation of assigning a task to process the received host request in response to the output less than a threshold negative impact.
Examiner’s Response to Argument 2: In Sembiring, tasks scheduling is tied to the systems performance as Section 6 Para 2 states: “As well as over-utilizing CPU, also network congestion in inter-tasks communication might have negative impact on user experience. For large deployments it is vital to monitor and control network utilization since adding more machines to the deployment means adding CPUs, but usually does not increase overall network capacity.” Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it 

Applicant Argument 3: Applicant submits determination of a probability that actual resource usage is greater than a maximum as discussed in Sembiring does not teach the claim limitation of determining an expected output based on measured system resource usage and an optimum system resource usage, and using that to train the machine learning module. Applicant submits the cited maximum resource usage does not concern and is different from the claimed expected output based on a measured system resource usage and an optimum system resource usage. Instead, the cited maximum resource usage is a maximum number of tasks to add to a virtual machine.

Examiner’s Response to Argument 3: Page 51 Section 3.3.2 Para 1 mentions: “Thus, assuming VM  v_j already run r processes in parallel, the probability that z_j (the actual resource utilization in v_j) greater than z_(max-j)(the maximum utilization allowed) after adding task t_i can be calculated as follows…” This tells that if the probability of actual VS maximum utilization is zero, then expected system resource will be equal to maximum utilization. Expected utilization can vary based on this probability.

Applicant Arguments 4: Although Sembiring discusses determining a probability that adding a task will not cause resource utilization to exceed a maximum, there is no teaching of 

Examiner’s Response to Argument 4: Sembiring states on Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Section 3.3.1 Para 1: “Finally, the model needs to be updated as new training data instances become available.” Prediction model is updated as and when new training data is available. Section 2.1 Para 2 mentions: “Video and audio processing for de-multiplexing, transcoding and multiplexing Audio/Video content are some of the common operations. These operations are often CPU and network intensive, and therefore resource allocation is of prime importance especially for a large scale deployment.” De-multiplexing is a 

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
02/16/2022
/BRIAN M SMITH/Primary Examiner, Art Unit 2122